Citation Nr: 0604525	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-39 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
impairment of the right knee.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease of the right knee.  


ATTORNEY FOR THE BOARD

Katherine King-Walker








INTRODUCTION

The veteran had active duty service from August 1972 to May 
1976.

By a November 1976 rating decision, the RO granted service 
connection for impairment of right knee and assigned an 
initial 20 percent rating under Diagnostic Code 5257 (for 
other impairment of the knee, including subluxation and 
instability).

In an August 2003 written statement, the veteran sought an 
increased rating for his knee disability.

By a November 2003 rating decision, the RO granted service 
connection for degenerative joint disease of the right knee, 
and assigned an initial 20 percent rating effective from 
August 15, 2003.  By the same rating decision, the RO 
deferred a determination on the claim for an increased rating 
under Diagnostic Code 5257.  In a January 2004 letter, the 
veteran indicated that he wanted to appeal the November 2003 
rating decision.  

By a February 2004 rating decision, the RO confirmed the 20 
percent rating under Diagnostic Code 5257.  In a May 2004 
letter, the veteran indicated he disagreed with this rating 
decision.  

In a July 2004 letter, the RO asked the veteran to clarify 
which determination he was appealing.

In a July 2004 statement, the veteran first wrote that he was 
appealing a rating decision of "8/15/03" (apparently 
referring to the November 2003 rating decision granting the 
initial rating of 20 percent for degenerative joint disease 
of the right knee, effective from August 15, 2003).  Yet in 
the same July 2004 statement, the veteran referred to 
"Impairment of Right Knee - 20%," an apparent reference to 
the February 2004 rating decision confirming the 20 percent 
rating under Diagnostic Code 5257.

In October 2004, the RO issued a statement of the case which 
addressed only the claim for a rating in excess of 20 percent 
under Diagnostic Code 5257.  In a November 2004 Form 9, the 
veteran wrote (in part) that he was appealing the "20 
percent disability of the right knee," which arguably could 
refer to either the November 2003 rating decision or the 
February 2004 rating decision.  

In light of this confusing procedural history, the Board of 
Veterans' Appeals (Board) believes it most efficacious to 
simply accept both right knee claims as being on appeal (as 
indicated on the title page).  When the development below is 
completed, a supplemental statement of the case should be 
issued which considers both issues.  

REMAND

Notice under the Veterans Claims Assistance Act of 2000 
(VCAA) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim. See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II). VA has not yet 
provided the veteran with a VCAA notice letter explicitly 
addressing the fourth element (i.e., requesting or telling 
him to provide any evidence in his possession that pertains 
to his claim). This should be done.

In an October 2003 statement from the veteran, he stated that 
he had applied for Social Security Administration (SSA) 
benefits.  It is unclear whether he has been awarded 
benefits.  Nevertheless, if there are any outstanding SSA 
records regarding his right knee impairment, or associated 
with an award, these documents may be relevant to the higher 
rating claim, so they should be sought on remand.  The 
veteran most recently underwent a VA examination of his right 
knee in November 2003.  In his November 2004 substantive 
appeal, he stated that his pain had increased over the years.  
By the time this case is returned to the Board following 
remand, the report of that examination will be, in the 
Board's judgment, too dated to be properly considered 
contemporaneous.  Moreover, since the veteran has asserted 
his right knee impairment has worsened, a new examination is 
therefore necessary.  

Accordingly, the Board remands this case for the following:

1.	Send the veteran a VCAA notice letter 
discussing what information and 
evidence not of record is necessary to 
substantiate his claim, what 
information and evidence VA will seek 
to provide, and what information and 
evidence he is expected to provide. 
Additionally, invite him to submit all 
pertinent evidence in his possession 
pertaining to the claim. 

2.	Request, from the SSA, any 
administrative decision(s), 
examination report(s), and other 
underlying medical records relied upon 
in determining whether the veteran was 
entitled to SSA benefits, as well as 
any records of subsequent assessment, 
or, if no decision has been made, 
request any such records thus far.  
Once obtained, permanently associate 
all documents with the claims folder. 

3.	Furnish the veteran with the 
appropriate release-of- information 
forms and obtain copies of all 
outstanding VA and private medical 
records, pertaining to treatment of 
any right knee symptoms since November 
2003. 

4.	Schedule a VA examination.  Ensure 
that the claims folder is reviewed 
prior to the examination, and that any 
tests deemed necessary are performed.  
In a written report, the examiner 
should specify current nature and 
severity of the veteran's service-
connected right knee disability. 

5.	Thereafter, readjudicate both claims 
on appeal: entitlement to a rating in 
excess of 20 percent for impairment of 
the right knee, and entitlement to an 
initial rating in excess of 20 percent 
for degenerative joint disease of the 
right knee.  If they remain denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case, which 
summarizes the evidence and analyzes 
all relevant legal authority.  Allow 
appropriate time for response.

The veteran may submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  All remands require expeditious 
handling.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03. 



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

